Citation Nr: 1452820	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as due to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as due to PTSD. 

3.  Entitlement to service connection for sleep apnea, to include as due to PTSD.  

4.  Entitlement to service connection for degenerative lumbar spine, with laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010, December 2010, and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in October 2013 and April 2014 for further development.  

The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2013 and in April 2014, the Board remanded the issues so that the Veteran could undergo VA examinations to obtain competent opinions regarding the etiology of the claimed disabilities.  Specifically, the Board needs to know whether the disabilities began during or are causally related to service, to include whether they were caused, or aggravated by, his service connected PTSD.

In its April 2014 remand, the Board noted that the November 2013 examination report was inadequate because the rationale for the negative nexus opinions was, in large part, based on the fact that the Veteran (who served in Vietnam in from 1969-1970) continued to serve on active duty until 1982 without any evidence of the claimed disabilities, and in some cases, the disabilities arose many years after service.  

With regards to hypertension, the Board noted that the VA examiner acknowledged studies showing that stress "can have an effect on its development."  However, the examiner failed to reconcile this finding with her conclusion that PTSD did not affect the development of hypertension in the case of the Veteran.  The Board remanded the issue so that these findings could be reconciled with the conclusion.  

The RO underwent another VA examination in May 2014.  The examiner stated that "There is no medical evidence that PTSD can be the cause of hypertension. Stress can temporarily elevate a person's BP but it would not permanently aggravate the hypertension beyond its natural progression."  The Board notes that the rationale fails to take into account the fact that the Veteran's PTSD is manifested by chronic (nearly constant) stress.  The examiner failed to explain how a Veteran with a disability manifested by chronic/constant stress would only have his blood pressure elevated temporarily.   

The Board finds that an addendum opinion is needed to explain the findings.    

With regards to GERD, sleep apnea, and the Veteran's lumbar spine disability, the Board remanded the claim in April 2014 because the November 2013 VA examiner failed to address the fact that the Veteran testified that he experienced continuous symptoms of GERD, a back disability, and sleep trouble since service.  The Veteran underwent a VA examination in May 2014.  However, the examination report is inadequate for the same reasons.  

With regards to sleep apnea, the rationale against direct service connection was simply that "the Veteran was not diagnosed with any sleep disorder in the service".  The rationale against secondary service was that "There is no medical evidence that PTSD can be the cause of sleep apnea.  This is a condition due to a physical abnormality of the posterior pharynx."  The rationale did not address aggravation.

Regarding GERD, the rationale against direct service connection was that "The Veteran was not diagnosed with GERD in the service.  He was diagnosed with episodes of an apparent viral gastroenteritis in the service in 2/1976 and 8/1976. There is no medical evidence that a viral gastroenteritis can be the cause of GERD."  The rationale fails to recognize the Veteran's testimony that he has had continuous symptoms of GERD since service.  

Regarding the Veteran's lumbar spine disability, the rationale against service connection was that "the Veteran was noted to have sustained mild strains of his
lower back in service which were treated with minimal conservative care.
These episodes would not be expected to cause the early onset of arthritis, [degenerative disc disease], or other future back problems.  Age is the most important risk factor for the development of [degenerative joint disease/degenerative disc disease] of the lumbar spine."  The rationale fails to recognize the Veteran's testimony that he has had continuous symptoms of a back disability since service.    

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that addendum opinions are necessary to address the inadequacies.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain addendum opinions from the May 2014 VA examiner.  If the examiner is unavailable, the RO should obtain addendum opinions from a similarly qualified physician.  No additional examinations are necessary.  

The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the examiner should opine:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) that hypertension began during or is causally related to service, to include whether it was caused, or aggravated by, his service connected PTSD,  

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner should recognize that the Veteran's PTSD causes him to experience chronic stress.  

(b)  whether it is at least as likely as not (a 50 percent or greater probability) that a sleep disability (to include sleep apnea) began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected PTSD,

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner is advised that the Veteran has reported continuous symptoms of difficulty sleeping since service, and this report must be considered in formulating the requested opinion.  

(c)  whether it is at least as likely as not (a 50 percent or greater probability) that GERD began during or is causally related to service, to include the February 1976 and August 1976 complaints of nausea, vomiting, and diarrhea, and to include whether any disability was caused, or aggravated by, his service connected PTSD.

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner is advised that the Veteran has reported continuous symptoms of GERD since service, and this report must be considered in formulating the requested opinion.  

(d) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's degenerative lumbar spine disability began during or is causally related to service.
  
The examiner is advised that the Veteran has reported continuous symptoms of a back disability since service, and this report must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



